Citation Nr: 0010910	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-19 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUE

Entitlement to an increased disability evaluation for a torn 
medial meniscus of the right knee, postoperative, with 
degenerative joint disease, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel



INTRODUCTION

The veteran served on active duty from March 1941 to 
September 1945.

This appeal stems from an October 1998 rating decision of the 
RO that denied entitlement to an increased disability 
evaluation for the veteran's service-connected right knee 
disability.

The Board of Veterans' Appeals (Board) notes that the 
veteran's previously pending claim, regarding the effective 
date of service connection for his bilateral hearing loss, 
was withdrawn by him in a statement received in October 1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right meniscus is torn, which has resulted 
in severe arthritis.  Recent range of motion testing revealed 
flexion to 90 degrees, up to 110 degrees with pain; extension 
was to 0 degrees.

3.  Internal derangement of the right knee has been found, 
but there is no evidence that the joint is unstable, per se.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation greater 
than 20 percent for a torn medial meniscus of the right knee, 
postoperative, with degenerative joint disease, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5257, 5258, 5260, 5261 (1999); VAOPGCPREC 
23-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); compare 
Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).  The Board is 
also satisfied that all relevant evidence has been properly 
developed and that there is no further duty to assist in 
order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (in evaluating the veteran's disability, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).


I.  Facts

The September 1945 separation examination report indicates 
that the veteran had injured or reinjured his right knee in 
October 1941, having fallen from a tank.  The joint was said 
to be symptomatic "on long use."  It was stated that the 
veteran had not been hospitalized.

The veteran was examined by VA in March 1947, at which time 
it was indicated that the veteran had, in fact, been 
hospitalized in service due to an injury of his right knee.  
The veteran indicated that since service, he would favor that 
knee, and that the knee "slips out of place" occasionally.  
Objectively, there was slight weakness and instability on 
pressure from the lateral surface.  He was diagnosed with 
residuals of internal derangement, chronic, right knee.

A March 1949 VA orthopedic examination yielded a diagnosis of 
osteochondritis dessicans of the knee.

The veteran was examined by VA in May 1952, at which time it 
was indicated that there was no instability found with 
respect to the right knee.  The veteran was diagnosed with 
residuals of internal derangement, chronic, right knee joint.

The veteran was hospitalized intermittently by the VA in 
September and October 1954.  It was stated that he had 
experienced his first episode of locking in July 1954.  
Objectively, on admission, there was no instability of the 
joint; cruciate and lateral collateral ligaments were intact.  
A torn medial meniscus was found.  A cartilaginous tag was 
surgically excised from the medial meniscus of the right 
knee.

A May 1988 VA x-ray report reveals that there was extensive 
three-compartment degenerative disease with associated 
chondrylcalcinosis.

The veteran was examined by VA in August 1988, at which time 
a history of arthritis was noted.  By history, the joint was 
subject to "giving way" and pain with any strenuous 
activity.  Objectively, there was no limitation of motion, 
and the collateral and cruciate ligaments were intact.  The 
McMurray test was negative, and there was no real quadriceps 
atrophy.  The diagnosis was of degenerative arthritis of the 
right knee with moderate symptomatology and bulbous deformity 
secondary to arthritis with no limitation of motion.  It was 
noted that the veteran had moderate-to-severe pain with any 
strenuous activity.

The veteran was provided a VA consultation examination in 
September 1998, at which time he complained of continued 
problems with pain, weakness, stiffness and lack of endurance 
of the right knee.  He indicated that he would have mild, 
daily flare-ups.  He was able to dress himself, shower, cook, 
and drive his car.  He reported having a considerable amount 
of difficulty in vacuum cleaning, walking extended distances, 
shopping, and other activities.  The examiner noted that the 
veteran used no devices for walking.  The veteran had an 
abnormal limp for the right knee, and walked very slowly.  
His feet and shoes, however, did not reveal any signs of 
abnormal weight-bearing.  He had limited function with 
standing and walking due to chronic right knee pain.  The 
right knee flexed to 90 degrees actively, and up to 110 
degrees with pain.  Extension of the joint was to 0 degrees.  
He had a normal anterior Drawer sign, and normal McMurray's 
test.  Diagnostic testing showed severe arthritis with 
complete loss of the medial joint space, chondrocalcinosis 
and productive disease.  The veteran was diagnosed with a 
torn medial meniscus of the right knee, postoperative.  It 
was noted that the severe arthritis in that joint was 
essentially an "extension" of the torn meniscus.


II.  Law and analysis

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's torn medial meniscus of the right 
knee, postoperative, with degenerative joint disease, is 
currently evaluated as 20 percent disabling under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 5257.  The 
Board notes that the RO has included the veteran's arthritis 
of the knee as part of the service-connected disability.  The 
evaluation under this diagnostic code contemplates moderate 
subluxation or lateral instability.  In order to be entitled 
to an evaluation greater than 20 percent, the veteran must 
demonstrate severe subluxation or lateral instability.  On 
the particular facts of this case, it is apparent that an 
increased rating is not warranted under this diagnostic code.

There has been no objective evidence for many years of 
instability of the right knee, per se.  There is currently no 
diagnosis of subluxation or lateral instability either.  
Although the veteran had some complaints in 1988 that the 
joint would give way, this was not objectively demonstrated 
as instability.  Rather, such giving way apparently results 
from flare-ups in the joint.  Rating such a manifestation 
will be discussed infra.  Since evaluations under Diagnostic 
Code 5257 are not based upon limitation of motion, then 
considering pain on use is not appropriate when using this 
diagnostic code.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  In any event, recent objective findings show 
ligaments in the right knee to be intact.  Even though there 
is some derangement of the knee, i.e. the torn meniscus, 
there is no evidence that the joint is thereby unstable.  The 
veteran's difficulties instead appear to result from the pain 
in the joint.

The veteran's right knee disability might be better 
characterized by Diagnostic Code 5258, where a maximum 20 
percent evaluation is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  Nonetheless, if he can receive a 
higher evaluation under another applicable diagnostic code, 
then he would be entitled to such an award.  See Tedeschi v. 
Brown, 7 Vet. App. 411 (1995).

Degenerative arthritis is generally rated upon limitation of 
motion of the joint involved.  Diagnostic Code 5003.  Under 
Diagnostic Code 5003-5260 a 20 percent evaluation 
contemplates that flexion is limited to 30 degrees.  A higher 
evaluation is not available under that diagnostic code unless 
flexion is limited to 15 degrees.  Under Diagnostic Code 
5003-5261 a 20 percent evaluation is appropriate when 
extension is limited to 15 degrees; an evaluation higher than 
20 percent may be awarded if extension of the lower extremity 
is limited to 20 degrees.  See 38 C.F.R. Part 4, Plate II.

In rating the orthopedic limitation of motion the Board must 
consider functional loss, such as due to pain and weakness. 
38 C.F.R. § 4.40.  The factors of disability that reduce 
normal excursion of the joints in different planes include 
movement that is more or less than normal, weakened movement, 
excess fatigability, incoordination and pain on movement.  38 
C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The intent of the Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

On the facts in this case, the veteran cannot obtain a higher 
evaluation under either Diagnostic Code 5003-5260 or 5003-
5261.  The most recent orthopedic evaluation shows that the 
examiner clearly considered the effect of pain on the right 
knee's range of motion, and found that range of motion 
testing revealed flexion to 90 degrees--up to 110 degrees 
with pain--and extension to 0 degrees.  The additional 
limitation due to pain does not provide the veteran with a 
higher rating under either diagnostic code, respectively.  
The Board also notes that there is little, if any, recent 
objective evidence of additional ratable factors, such as 
functional loss due to pain and weakness, that are not 
already contemplated in the current rating.  Although the 
veteran's arthritis has been characterized as severe, and 
there is complete loss of the medial joint space, he walks--
albeit slowly--without an assistive device.  His daily flare-
ups have been characterized as mild, and there is no 
indication that such flare-ups produce additional limitation 
not otherwise rated.  His feet and shoes, for example, have 
not shown any signs of abnormal weight-bearing.  The current 
rating of 20 percent, under the two diagnostic codes based 
upon limitation of motion, contemplates the level of 
disability described.  The Board finds that the veteran is 
not entitled to a rating higher than the 20 percent assigned.

The Board also finds that the veteran is not entitled to two 
separate ratings for his knee, i.e. one for arthritis and a 
second for instability.  As noted, the appealed rating 
decision clearly reflects that arthritis has been included in 
the veteran's award of service connection for his right knee 
disability.  The General Counsel of the VA, in a precedent 
opinion, VAOPGCPREC 23-97, held that a claimant who has 
service-connected arthritis and instability of a knee may be 
rated separately under Diagnostic Codes 5003 for arthritis 
and 5257 for impairment of the knee.  In this case, however, 
and as noted supra, recent examination findings make clear 
that the veteran's knee is not unstable.  Therefore an 
additional separate rating is unwarranted.  The current 
evaluation assigned reflects the highest evaluation 
available, and an additional award for essentially the same 
disability manifestation would constitute "pyramiding."  
38 C.F.R. § 4.14.

The benefit of the doubt does not apply in this case since 
the evidence is not in equipoise.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Codes 5257, 5258, 
5260, 5261 (1999); VAOPGCPREC 23-97.

In reaching its decision, the Board has considered the 
complete history of the right knee disability as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Further, the Board finds that in this 
case the disability picture is not so exceptional or unusual 
so as to warrant a referral for an evaluation on an 
extraschedular basis.  It has not been shown that this 
disability itself has caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  The criteria for an evaluation 
greater than that assigned have not been met or approximated 
as explained above.  38 C.F.R. § 4.7.


ORDER

Entitlement to a disability evaluation greater than 20 
percent for a torn medial meniscus of the right knee, 
postoperative, with degenerative joint disease, is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


